21-995
Laufer v. Ganesha Hospitality LLC


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
City of New York, on the 5th of July, two thousand twenty-two.

      PRESENT: Pierre N. Leval,
                 Steven J. Menashi,
                 Beth Robinson,
                       Circuit Judges.
_____________________________________

DEBORAH LAUFER,
        Plaintiff-Appellee,

        v.                                              No. 21-995

GANESHA HOSPITALITY LLC,
a Connecticut corporation,
            Defendant-Appellant.*

____________________________________




* The Clerk of Court is directed to amend the caption as set forth above.
For Plaintiff-Appellee:                        THOMAS B. BACON, Thomas B. Bacon,
                                               P.A., Orlando, FL (Laura K. Wilson,
                                               Wilson Law, Glastonbury, CT, on the
                                               brief).

For Defendant-Appellee:                        THOMAS HENRY HOULIHAN, JR.
                                               (Ashley A. Noel, on the brief), Boyle
                                               Shaughnessy Law PC, Hartford, CT.



      Appeal from a judgment of the United States District Court for the District

of Connecticut (Hall, J.).

      UPON       DUE      CONSIDERATION,           IT    IS   HEREBY       ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is

REVERSED.

      In July 2020, Deborah Laufer sued Ganesha Hospitality LLC, alleging

violations of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq., and

seeking injunctive relief. 1 According to Laufer, Quality Inn Cromwell, a hotel run

by Ganesha Hospitality, failed to comply with the requirement of 28 C.F.R.




1
 Laufer initially brought her complaint against Hospitality Investments Inc. Because that
was the incorrect party, she amended her complaint to sue Ganesha Hospitality LLC on
July 27, 2020, and withdrew her cause of action against Hospitality Investments Inc. on
July 31, 2020.

                                           2
§ 36.302 that a public accommodation which operates a place of lodging must,

among other things, “[m]odify its policies, practices, or procedures to ensure that

individuals with disabilities can make reservations for accessible guest rooms

during the same hours and in the same manner as individuals who do not need

accessible rooms.” 28 C.F.R. § 36.302(e)(1)(i). Laufer’s complaint alleged that

Ganesha Hospitality failed this requirement because, when she accessed

information about Quality Inn via hotel reservation platforms such as expedia.com

and hotels.com, the listings for the Quality Inn “did not identify accessible rooms,

did not allow for booking of accessible rooms and provided insufficient

information as to whether the rooms or features at the hotel are accessible.”

App’x 8. Thus, Laufer claimed, she was “deprive[d] … of the information required

to make meaningful choices for travel,” and she “suffered, and continues to suffer,

frustration and humiliation as the result of the discriminatory conditions present

at” the website. Id. at 10.

      Ganesha Hospitality filed a motion to dismiss, arguing that Laufer lacked

standing to sue because she “resides in Florida” and “has no definite plans to visit

the hotel.” Id. at 26. The district court denied the motion because, in its view, the


                                         3
“informational harm” Laufer suffered qualified as an Article III injury. Id. at 170.

Ganesha Hospitality moved for permission to take an interlocutory appeal of the

district court’s order, which the district court granted. Id. at 242. This court granted

Ganesha Hospitality’s petition for immediate appeal pursuant to 28 U.S.C.

§ 1292(b) on August 2, 2021. We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

      “We review de novo a district court’s decision concerning Article III subject

matter jurisdiction insofar as that decision is based solely on conclusions of law.”

Tanasi v. New Alliance Bank, 786 F.3d 195, 198 (2d Cir. 2015). “[S]tanding doctrine,

which emerges from Article III, is designed ‘to ensure that federal courts do not

exceed their authority as it has been traditionally understood.’” SM Kids, LLC v.

Google LLC, 963 F.3d 206, 211 (2d Cir. 2020) (quoting Spokeo, Inc. v. Robins, 578 U.S.

330, 338 (2016)). “The doctrine imposes three requirements: the plaintiff must have

(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct

of the defendant, and (3) that is likely to be redressed by a favorable judicial

decision.” Id. (internal quotation marks and alteration omitted). “To plead injury

in fact, a plaintiff must allege that he or she suffered an invasion of a legally


                                           4
protected interest that is concrete and particularized and actual or imminent, not

conjectural or hypothetical.” Sonterra Cap. Master Fund Ltd. v. UBS AG, 954 F.3d

529, 534 (2d Cir. 2020) (internal quotation marks omitted).

      After the district court denied Ganesha Hospitality’s motion to dismiss, this

court decided Harty v. West Point Realty, Inc., 28 F.4th 435 (2d Cir. 2022). In that

case, Owen Harty—who, like Laufer, identified himself as a “tester” who

“monitors whether places of public accommodation and their websites comply

with the ADA”—sued West Point Realty for injunctive relief, alleging that the

website for the hotel West Point Realty ran did not comply with § 36.302. Id. at 440.

We noted that “Harty allege[d] that in the near future he intend[ed] to revisit West

Point Realty’s website to test it for compliance with § 36.302(e) and possibly to use

the website to reserve a guest room” at the hotel. Id. We held that Harty lacked

standing for failure to allege a concrete injury in fact. Id. at 445.

      Our holding in Harty means that Laufer lacks standing in this case. The

district court held that the “informational harm” Laufer alleged in her complaint

satisfied the Article III injury-in-fact requirement. App’x 235-36. But in Harty this

court rejected that “informational injury” theory when we held that, “[e]ven


                                            5
assuming that Harty can allege that he was deprived of information to which he

is entitled by the ADA, he must also allege downstream consequences from failing

to receive the required information in order to have an Article III injury in fact.”

28 F.4th at 444 (internal quotation marks omitted). Because “Harty asserted no

plans to visit West Point or the surrounding area,” we concluded that “he cannot

allege that his ability to travel was hampered by West Point Realty’s website in a

way that caused him concrete harm.” Id. at 443. Accordingly, Harty did not have

“an interest in using the information beyond bringing his lawsuit.” Id. at 444

(internal quotation marks and alterations omitted).

      The district court in this case therefore erred when it held that

“informational harm,” without any downstream effects, sufficed for Article III

injury purposes. App’x 235-36. Laufer did not allege concrete plans to visit

Connecticut, let alone Quality Inn Cromwell, when she said that she “intends to

travel throughout the entire State [of Connecticut] as soon as the Covid crisis is

over.” Id. at 10-11. Those plans are no more definite than the plans of the

respondent in Lujan v. Defenders of Wildlife who said that she “intend[s] to go back

to Sri Lanka” but that “[t]here is a civil war going on right now” and she did not


                                         6
know when she would return. 504 U.S. 555, 563-64 (1992). As in Lujan, Laufer’s

“‘some day’ intentions” are insufficiently definite to establish an Article III injury.

Id. at 564.

       Laufer raises two other grounds for affirming the district court, neither of

which is convincing. First, Laufer argues that the Supreme Court’s decision in

Havens Realty Corp. v. Coleman, 455 U.S. 363 (1982), means that testers have a “right

to sue for informational injury even though the testers had no intention of doing

anything with that information.” Appellee’s Br. 34. We considered Havens Realty

in Harty, however, and we held that although “testers can have standing, … even

testers have to show that they have suffered an Article III injury in fact.” 28 F.4th

at 444 n.3 (emphasis added). Accordingly, Laufer cannot establish standing merely

by claiming an informational injury as a tester.

       Second, Laufer contends that she suffered stigmatic injury. At oral argument

she cited the Eleventh Circuit’s recent decision in Laufer v. Arpan LLC, 29 F.4th 1268

(11th Cir. 2022) in support of her position. See Oral Argument Audio Recording at

16:10. In that case, the Eleventh Circuit held that the “emotional injury that results

from illegal discrimination” is a concrete injury. Laufer, 29 F.4th at 1274. Laufer’s


                                          7
complaint, in that case and in this one, contains the allegation that she “suffered,

and continues to suffer, frustration and humiliation as the result of the

discriminatory conditions present” at the website, which she argues is sufficient

to establish Article III injury. See id. at 1271; App’x 10.

         But Laufer’s allegations of “frustration” and “humiliation” do not

distinguish this case from Harty. The complaint in Harty alleged that Harty “has

suffered, and continues to suffer, frustration and humiliation as the result of the

discriminatory conditions present” at the website as well. Complaint at 5, Harty v.

West Point Realty, Inc., 477 F. Supp. 3d 163 (S.D.N.Y. 2020) (No. 19-CV-8800), ECF

No. 1.

         Moreover, Laufer’s allegations of emotional distress in this case are too

general to amount to a concrete Article III injury. In Maddox v. Bank of N.Y. Mellon

Trust Co., N.A., we held that, when relying on allegations of emotional distress to

establish standing, plaintiffs “must plead enough facts to make it plausible that

they did indeed suffer the sort of injury that would entitle them to relief.” 19 F.4th

58, 65-66 (2d Cir. 2021) (internal quotation marks omitted). In that case, we

considered a claim by a borrower against a lender who had failed to file a


                                            8
discharge of the borrower’s mortgage within the time period required by state

statute. Because the borrower had not alleged a concrete injury caused by the

lender’s delayed filing, we concluded the borrower did not have Article III

standing. 19 F.4th at 64. We acknowledged that stress, anxiety, and mental anguish

are harms that may support Article III standing, and that a complaint need not

meet the requirements of a substantive cause of action in order to allege an injury

sufficient for constitutional standing, but we concluded on that record that the

plaintiff’s “perfunctory allegation of emotional distress” without providing any

reason why the delayed recording would cause “great stress, mental anguish,

anxiety, and distress” did not plausibly allege a concrete injury. Id. at 65-66.

      Here, Laufer alleged generally that she suffered “frustration and

humiliation,” but in light of the complaint as a whole she has not pled sufficient

facts plausibly to allege a cognizable emotional injury. We therefore hold that

Laufer cannot succeed on her theory of stigmatic injury.




                                          9
      We have considered Laufer’s remaining arguments, which are without

merit. Accordingly, we REVERSE the judgment of the district court and DISMISS

this case for lack of jurisdiction.

                                      FOR THE COURT:
                                      Catherine O=Hagan Wolfe, Clerk of Court




                                       10